Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-6, 8, 11-17, 22-27 are allowed.

The following is an examiner’s statement of reasons for allowance:


The examiner notes, that there are two different groups of claims. Claim 1 and the dependents of claim 1, and the other independents and their dependent claims. The examiner further notes that MPEP 803 was considered, and as such a decision against restriction was made.

As per claim 1:

Claim 1 was amended, to include features that were previously not included. As such the applicant’s arguments on page 9 (as written), are considered to distinguish over the cited prior art of record. Thus the claims are allowable over the cited prior art of record.

FlexScan3D, an NPL, as cited in an IDS, is considered to be the closest prior art of record. Chapter: Introduction; page12 Chapter: Calibration Overview: page 27-page 28 Chapters: Scanner volume and area & Placing Reference Targets; page 62 Chapter: Setting Scanning Volume; page67 Chapter: Setting a Cut Plane; page 68, are considered to be relevant portions for claims 1, but these cited portions don’t explicitly disclose, “wherein the first indicium and the second indicium are audible or touch indicia.” As disclosed and cited in combination of the claims language of claim 1. Thus the claims are allowable over the cited prior art of record.

As per claims 11 and 22:

Hare et al., US 20160284123 A1, as cited in an IDS, teaches guiding, ¶35, in 3D, a 3D scan of an object ¶31 and abstract.

Lee et al., US 20150009214 A1, as cited in an IDS, teaches level quality/similarity between a point cloud (scan) and a reference object ¶20.

However, these differ from displaying the object on the display using one or more of the plurality of indicia associated with the plurality of two-dimensional feature point quality levels based on the quality of the two-dimensional feature points that was evaluated. Thus the claims are allowable over the cited prior art of record.

.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616